Mr. Justice Harris
delivered the opinion of the court.
1. The defendant excepted to the introduction of an uncertified paper which purports to show that, when arraigned, he stated his true name to be Gung Shing. E. P. Mahaffie, after stating that he was deputy county clerk, and as such had charge of the Circuit Court *465work, including the criminal business, testified that the paper was made up in the office of the county clerk and constitutes tbe clerk’s memorandum, which, is entered in the journal; that it had been the custom of the deputy clerk in the criminal department to make notes of what was done in a case, and afterward to deliver the notes to the witness, who then drew the clerk’s memorandum, which was not only used for making an entry in the journal of the court, but was also filed and became a part of the permanent record of the case. Mr. Mahaffie further testified that he had no recollection of being present at the time the defendant was caused to plead, but that the information contained in the paper was either received from the office of the district attorney .or had been brought to him by another deputy clerk. The paper was not competent. The defendant was indicted under the name of Louie Hing. It is explicitly commanded by Section 1466, L. O. L., that:
“If the defendant allege that another name is his true name, the court must direct the entry thereof to be made in its journal, and the subsequent proceedings on the indictment may be had against him by that name, referring also to the name by which he is indicted.”
The journal of the court, therefore, is made the judicial record and final memorial of what occurs upon the arraignment of an accused person who alleges that another name is his true name. A judicial record of this state, by the terms of Section 752, L. O. L., “may be proved by the production'of the original, or by a copy thereof, certified by the clerk or other person having the legal custody thereof, with the seal of the court affixed thereto, if there be a seal.” If the journal contained no entry showing the arraignment, then quite a *466different question would be presented; but, in the absence of evidence to the contrary, it will be presumed that official duty was performed, and that the journal does in fact contain a record of the arraignment; and, furthermore, the evidence tends to show that an entry was actually made in the journal. An entry having been made in the book specified by Section 1466, L. O. L., it necessarily follows that the journal is the original judicial record of the name given by the defendant when arraigned. The paper complained of was not competent evidence, because it was neither the original judicial record nor a certified copy of the original, but was only a writing which was used for the convenience of the clerk. Undoubtedly, the paper, which pretended to recite what the defendant said when formally accused in open court with the crime of murder, carried more weight with the jury than the oral testimony of witnesses, because the writing had the semblance of an indisputable court record, while the oral statements of the jailer and detectives rested only upon human memory. The state was entitled to show by any available competent evidence that the defendant assumed a name different from his true name. The prosecution could have offered the journal of the court, or a certified copy; but the reception of the paper objected to was, on the record as written in the bill of exceptions, prejudicial to the substantial rights of the defendant.
2. The next assignment of error involves the testimony of W. E. Gray, a clerk in the employ of the Merchants’ National Bank, and of J. G. Burness, a teller in Ladd & Tilton’s.Bank. After telling the jury how long Seid Jan had transacted business with the banks mentioned, these two witnesses were permitted *467to testify, over the objection of defendant, that the general reputation of Seid Jan for truth and veracity was good. It will be remembered that Seid Jan swore that he saw Louie Hing shoot Lum Pong. The defendant did not offer any evidence concerning the reputation of Seid Jan for truth and veracity. The state contends that the evidence of Lee G-in, who testified that Seid Jan was dealing fan-tan in a gambling-room and could not have witnessed the homicide, constitutes an assault upon the character of Seid Jan which authorized the evidence objected to. It is provided in Section 865, L. O. L., that evidence of the good character of a witness is not admissible in any action, suit or proceeding, “until the character of such witness has been impeached”; and this statutory provision is only declaratory of the common-law rule which prevailed prior to its enactment: National Bank v. Assurance Co., 33 Or. 43 (52 Pac. 1052). In the case of Glaze v. Whitley, 5 Or. 165, it was ruled that evidence of good character is admissible whenever a witness has been impeached in any of the ways provided for in Sections 863 and 864, L. O. L.; hut that case was overruled by the decision in Sheppard v. Yocum, 10 Or. 402. To warrant evidence of the good character of a witness, there must have been evidence tending to impeach the character of that witness, and evidence of contradictory statements will not suffice: Sheppard v. Yocum, supra; Osmun v. Winters, 25 Or. 260 (35 Pac. 250); National Bank v. Assurance Co., supra. The testimony of Lee G-in directly contradicts Seid Jan; and, while the stories told by the two witnesses cannot both be true, still it is simply a case of one witness contradicting another. To permit the introduction of evidence of good character every time a witness is *468contradicted by an opposing witness would cause delay and multiply the issues in almost every controversy presented in court. The rule adhered to in most jurisdictions, and the one sustained by the logic of prior adjudications in this state, makes evidence of the witnesses Gray and Burness inadmissible: 3 Ency. of Ev. 18; State v. Nelson, 13 Wash. 523 (43 Pac. 637). In the note to the well-considered case of First National Bank v. Blakeman, 19 Okl. 106 (91 Pac. 868), as reported in 12 L. R. A. (N. S.) 364, the editor states:
“The authorities are nearly unanimous in holding that the mere fact that a witness’ testimony is contradicted by opposing testimony does not warrant the introduction of evidence as to his reputation for truth and veracity.”
It is true that in the final charge to the jury the court told the triers of the facts to disregard all the testimony of the witnesses touching the general reputation of Seid Jan for truth and veracity. Three Chinese testified for the state, and the same number of Chinese appeared as witnesses for the defendant. If the jury believed the three for the state, it was because they did not believe the Chinese who testified for the defendant. The element of honest mistake could not have entered into the testimony of any one of the six Chinese witnesses. Each set of three Chinese either told the truth or deliberately falsified, and in that state of the record the admission of the incompetent writing constituted more than a mere technical error, because it may have had much weight with the jury in determining which group of Chinese testified to the truth. It is likewise doubtful whether the language employed by the court in withdrawing the evidence of the witnesses Gray and Burness from the consideration of the jury was suf*469ficiently emphatic to accomplish the purpose intended or enough to unring the hell. The language of Mr. Chief Justice McBride in State v. Rader, 62 Or. 37 (124 Pac. 195), is peculiarly appropriate to the instant case:
“While in some cases an express instruction to the jury to disregard testimony injuriously admitted is properly held to cure the error, yet the courts are cautious in the application of this rule. It is not an easy task to unring a hell, nor to remove from the mind an impression once firmly printed there, and the withdrawal of the testimony should be so emphatic as to leave no doubt in the mind of the juror as to the unequivocal repudiation by the court of the erroneously admitted matter, and even then, in a case where the testimony is evenly balanced or contradictory, courts hesitate to sanction such withdrawal, though it seems absolutely necessary to permit this course in some instances. ’ ’
3. The defendant contends that there was no evidence to warrant an instruction on manslaughter; hut this assignment of error will not he examined, because it does not appear that the hill of exceptions contains all the evidence received at the trial, nor is it shown that all the evidence bearing upon the question of the degree of the homicide is set forth: State v. Lee Yan Tan, 10 Or. 365; Thomas v. Bowen, 29 Or. 258 (45 Pac. 768); State v. Magers, 35 Or. 520 (57 Pac. 197); Carney v. Duniway, 35 Or. 131 (57 Pac. 192, 58 Pac. 105); State v. Jancigaj, 54 Or. 361 (103 Pac. 54).
The judgment is reversed and the cause is remanded for a new trial. Reversed and Remanded.
Mr. Chide Justice Moore and Mr. Justice McBride concur.